DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 3/15/2021. Claims 1–20 are pending and are examined below.

Claim Objections
Claim 17 is objected to because of claim informalities.
	As to claim 17, claim element the category of control lacks antecedent basis. 
Examiner notes that the claim appears that it should rather depend on claim 16. 
	Appropriate correction is required.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–2, 8–10, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Fuchs et al. (US20210146922A1) in view of  Zhang et al. (“An adaptive-prediction-horizon model prediction control for path tracking in a four-wheel independent control electric vehicle”1); from here on referred to as Fuchs and Zhang, respectively.

As to claim 1, Fuchs discloses a system comprising:
	one or more first sensors onboard a host vehicle and configured to at least facilitate obtaining first sensor data with respect to the host vehicle (“The vehicles involved use the messages on their environment, such as ego state or sensor information, exchanged independently of the cooperation.” That is, ego state/sensor information correspond to first sensor data with respect to a host (i.e., ego) vehicle. Emphasis added; see at least ¶ 88.);
	one or more second sensors onboard the host vehicle and configured to at least facilitate obtaining second sensor data with respect to a target vehicle that is in proximity to the host vehicle (“Sensors of the vehicle 100 detect a current traffic situation in the vicinity of vehicle 100.” See at least ¶ 51; see also FIGS 1–4 which show that the vicinity of vehicle 100 may include one or more target vehicles.);
	a processor that is coupled to the one or more first sensors and the one or more second sensors (Processor – see at least ¶ 38.) and that is configured to at least facilitate:
	creating a prediction horizon that includes a probabilistic time-to-event horizon with respect to possible vehicle events between the host vehicle and the target vehicle (“The trajectory … describes where the vehicle is at what time and where it will be in the future. The trajectory is planned at least up to a prediction horizon …. A collision horizon [i.e., probabilistic time-to-event horizon] may be less than or equal to the prediction horizon.” Emphases added; See at least ¶ 17. See also ¶¶ 28–30, which discuss selecting collision-free over collision-prone trajectories based on a collision horizon; in other words, trajectories with a smaller probability of collision are selected over those with a higher probability of collision—in this way, the collision horizon acts as a probabilistic time-to-event horizon. Additionally, Fuchs states, “Reference trajectories should be free of conflict in principle, but … above a time-to-collision (TTC) threshold, a conflict is possible.” That is, time-to-collision (i.e., time-to-event) is calculated; the calculated time-to-collision values are inherent to the collision horizon because the collision horizon provides the information necessary to calculate said time-to-collision values. See at least ¶ 84. In sum of the above, the collision horizon corresponds to a probabilistic time-to-event horizon.); and
	controlling the host vehicle based on the probabilistic time-to-event horizon (“Reference trajectories should be free of conflict in principle, but … above a time-to-collision (TTC) threshold, a conflict is possible. If conflicts occur, they are resolved in accordance with the StVO (Road Traffic Regulations).” See at least ¶ 84. “The first vehicle determines … that its reference trajectory … [is] not feasible because they collide with the priority reference trajectory of the second vehicle. Due to the collision of the reference trajectories, the first vehicle recognizes that it is necessary to adjust its reference trajectory.” See at least ¶ 92. Summarizing, when the probabilistic time-to-event horizon indicates that collision is probable, the ego vehicle is controlled onto an alternative trajectory as to avoid collision.).
	Fuchs fails to explicitly disclose generating an adaptive prediction horizon model.
	However, Zhang teaches an adaptive prediction horizon model (“An adaptive-prediction-horizon model prediction control-based path tracking controller … is designed.” See at least Abstract.).
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; and controlling the host vehicle based on the probabilistic time-to-event horizon. Zhang teaches an adaptive prediction horizon model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuchs with the feature of: an adaptive prediction horizon model, as taught by Zhang, because, as suggested by Zhang, “Unlike traditional model prediction control with fixed prediction horizon, … varied path tracking demand [is satisfied] by adjusting online the prediction horizon of model prediction control according to its effect on vehicle dynamic characteristics.” (Abstract) 

Independent claims 10 and 18 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

As to claims 2 and 12, Fuchs discloses wherein the processor is further configured to at least facilitate simultaneously controlling lateral and longitudinal movement of the host vehicle based on the probabilistic time-to-event horizon (“A driving maneuver of a vehicle may be understood as steering, braking and/or accelerating the vehicle.” See at least ¶ 14; see also FIGS. 1–4 which show trajectories that necessarily require simultaneous control of lateral and longitudinal movement. Examiner notes that as shown in at least the rejection of claim 1, when the probabilistic time-to-event horizon indicates that collision is probable, the ego vehicle is controlled onto an alternative trajectory as to avoid collision—this control onto an alternative trajectory uses the driving maneuvers, including the simultaneous control of lateral and longitudinal movement, as discussed in paragraph 14. See at least ¶¶ 14 and 92.).

As to claim 8, Fuchs discloses wherein the processor is further configured to at least facilitate controlling steering for the host vehicle based on the probabilistic time-to-event horizon (Steering – ¶ 14; see also ¶¶ 84 and 92. Examiner notes that as shown in at least the rejection of claim 1, when the probabilistic time-to-event horizon indicates that collision is probable, the ego vehicle is controlled onto an alternative trajectory as to avoid collision—this control onto an alternative trajectory uses the driving maneuvers, including the control of lateral and steering, as discussed in paragraph 14. See at least ¶¶ 14 and 92.).

As to claim 9, Fuchs discloses wherein the processor is further configured to at least facilitate controlling lateral and longitudinal movement of the host vehicle based on the probabilistic time-to-event horizon (“A driving maneuver of a vehicle may be understood as steering, braking and/or accelerating the vehicle.” See at least ¶ 14; see also ¶¶ 84 and 92. Examiner notes that as shown in at least the rejection of claim 1, when the probabilistic time-to-event horizon indicates that collision is probable, the ego vehicle is controlled onto an alternative trajectory as to avoid collision—this control onto an alternative trajectory uses the driving maneuvers, including the control of lateral and longitudinal movement, as discussed in paragraph 14. See at least ¶¶ 14 and 92.). 

Claims 3, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Fuchs in view of Zhang as applied to claim 1, further in view of Minemura et al. (US20140343750A1; from here on referred to as Minemura).

As to claim 3, 13, and 19, Fuchs discloses wherein the processor is further configured to at least facilitate estimating prediction uncertainties for the predictive risk horizon (“The reference trajectory of the ego vehicle is determined. For this purpose, tuples are sorted out in which collisions with the reference trajectories of the fellow vehicles occur in the area relevant for the planned maneuver. Here, a safety distance may be considered, which includes both the localization uncertainties of the involved vehicles and errors in the temporal alignment of the trajectories.” See at least ¶ 96.).
	Fuchs fails to explicitly disclose an adaptive prediction horizon model.
	However, Zhang teaches an adaptive prediction horizon model (“An adaptive-prediction-horizon model prediction control-based path tracking controller … is designed.” See at least Abstract.).
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; and estimating prediction uncertainties for the predictive risk horizon. Zhang teaches an adaptive prediction horizon model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuchs with the feature of: an adaptive prediction horizon model, as taught by Zhang, because, as suggested by Zhang, “Unlike traditional model prediction control with fixed prediction horizon, … varied path tracking demand [is satisfied] by adjusting online the prediction horizon of model prediction control according to its effect on vehicle dynamic characteristics” (Abstract). 
	The combination of Fuchs and Zhang fail to explicitly disclose:
	estimating prediction uncertainties for the adaptive predictive risk horizon, using respective uncertainties associated with one or more of the first sensors, second sensors, or both;
	generating a corrected probabilistic time-to-event horizon using the prediction uncertainties; and
	controlling the host vehicle based on the corrected probabilistic time-to-event horizon.
	However, Minemura teaches:
	estimating prediction uncertainties using respective uncertainties associated with one or more second sensors (“In … step S135, the collision mitigation controller 10 determines which one of reliability ranks 1 to 8 the detection reliability falls under for each collision object.” That is, the uncertainty of at least second sensors are determined. See at least ¶ 46 and FIG. 2. See also ¶¶ 47–54, which discuss the reliability ranks in detail.);
	generating a corrected probabilistic time-to-event horizon using the prediction uncertainties (“In subsequent step S140, the collision mitigation controller 10 calculates the TTC [i.e., time-to-event horizon] for each collision object.” See at least ¶ 55. “As shown in FIG. 7, the TTC map stores the operation thresholds for different kinds of drive assist objects (collision objects), each of the operation thresholds having different values for different levels of the detection reliability.” That is, a corrected probabilistic time-to-event horizon is generated based on one or more determined sensor uncertainties. See at least ¶ 68 and FIG. 7. See also ¶¶ 69–88, which provide a detailed discussion of the TTC map as displayed in FIG. 7.); and
	controlling the host vehicle based on the corrected probabilistic time-to-event horizon (“In step S330, the collision mitigation controller 10 controls the control object 30 so that drive assist is started when the timing to start it has come.” See at least ¶ 67 and FIG. 4.).
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; and estimating prediction uncertainties for the predictive risk horizon. Zhang teaches an adaptive prediction horizon model. Minemura teaches estimating prediction uncertainties using respective uncertainties associated with one or more second sensors; generating a corrected probabilistic time-to-event horizon; and controlling the host vehicle based on the corrected probabilistic time-to-event horizon.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuchs and Zhang with the features of: estimating prediction uncertainties using respective uncertainties associated with one or more second sensors; generating a corrected probabilistic time-to-event horizon using the prediction uncertainties; and controlling the host vehicle based on the corrected probabilistic time-to-event horizon, as taught by Minemura, to at least achieve the following advantage as suggested by Minemura: 
The PCS 1 of this embodiment sets the TTC for each of detected collision objects … and performs drive assist if the TTC reaches the operation threshold for each of the respective collision objects. The operation threshold is set in accordance with the detection reliability, … for each collision object so that the drive assist start timing can be set appropriately. (Emphases added; ¶ 87)

Claims 4, 14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fuchs in view of Zhang as applied to claim 1, further in view of Othmezouri et al. (US20120143488A1; from here on referred to as Othmezouri). 

As to claims 4, 14, and 20, Fuchs discloses controlling the host vehicle based on the probabilistic time-to-event horizon (“Reference trajectories should be free of conflict in principle, but … above a time-to-collision (TTC) threshold, a conflict is possible. If conflicts occur, they are resolved in accordance with the StVO (Road Traffic Regulations).” See at least ¶ 84. “The first vehicle determines … that its reference trajectory … [is] not feasible because they collide with the priority reference trajectory of the second vehicle. Due to the collision of the reference trajectories, the first vehicle recognizes that it is necessary to adjust its reference trajectory.” See at least ¶ 92. Summarizing, when the probabilistic time-to-event horizon indicates that collision is probable, the ego vehicle is controlled onto an alternative trajectory as to avoid collision.).
	Fuchs fails to explicitly disclose an adaptive prediction horizon model.
	However, Zhang teaches an adaptive prediction horizon model (“An adaptive-prediction-horizon model prediction control-based path tracking controller … is designed.” See at least Abstract.).
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; and estimating prediction uncertainties for the predictive risk horizon. Zhang teaches an adaptive prediction horizon model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuchs with the feature of: an adaptive prediction horizon model, as taught by Zhang, because, as suggested by Zhang, “Unlike traditional model prediction control with fixed prediction horizon, … varied path tracking demand [is satisfied] by adjusting online the prediction horizon of model prediction control according to its effect on vehicle dynamic characteristics” (Abstract). 
	The combination of Fuchs and Zhang fails to explicitly disclose:
	generating a probabilistic risk horizon for the adaptive prediction horizon; and
	 controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon.
	However, Othmezouri discloses:
	generating a probabilistic risk horizon for the prediction horizon (“A risk estimator 4 is adapted for determining risk of collision of the first traffic participant relative to the object, e.g. second traffic participant by calculating information, which comprises an output probability value, adapted for risk assessment of collision of the first traffic participant relative to the object, e.g. second traffic participant.” See at least ¶ 74); and
	controlling the host vehicle based on the probabilistic risk horizon (“A behavior realizing unit 2 can be provided that is adapted … for controlling, the behavior of the first traffic participant based on the information provided by the risk estimator 4.” See at least ¶ 75).
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; and estimating prediction uncertainties for the predictive risk horizon. Zhang teaches an adaptive prediction horizon model. Othmezouri teaches generating a probabilistic risk horizon for the adaptive prediction horizon; and controlling the host vehicle based on the probabilistic risk horizon.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuchs and Zhang with the features of: generating a probabilistic risk horizon for the prediction horizon; and controlling the host vehicle based on the probabilistic risk horizon, as taught by Othmezouri, to yield the features of: generating a probabilistic risk horizon for the adaptive prediction horizon; and controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, in order “to provide … [a] vehicle guidance assistance method … or … system, preferably adapted for passive or active vehicle safety” as suggested by Othmezouri. (See at least ¶ 7)

Claims 5 and 15 are rejected under 35 U. S.C. § 103 as being unpatentable over Fuchs in view of Zhang and in view of Othmezouri as applied to claim 4, further in view of Dax (US20210122373A1).

As to claims 5 and 15, the combination of Fuchs, Zhang, and Othmezouri fails to explicitly disclose:
	generating a predictive potential event zone using the first sensor data and the second sensor data; and
	calculating a risk of specific events associated with the potential event zone.
	However, Dax teaches:
	generating a predictive potential event zone using the first sensor data and the second sensor data (“Sensor data captured by sensors of the autonomous vehicle may be used to determine a collision zone [i.e., a predictive potential event zone] associated with the autonomous vehicle and one or more objects detected in the environment.” Emphasis added; see at least ¶ 12.); and
	calculating a risk of specific events associated with the potential event zone (“A collision zone corresponds to an area of the environment where a collision between the autonomous vehicle 106 and the object 112 may occur, based on current trajectories (and/or variances, accelerations, decelerations, etc. associated with the current trajectories) of the autonomous vehicle 106 and the object 112.” See at least ¶ 24.).
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; generating a probabilistic risk horizon for the adaptive prediction horizon; and controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon. Zhang teaches an adaptive prediction horizon model. Othmezouri teaches generating a probabilistic risk horizon for the adaptive prediction horizon; and controlling the host vehicle based on the probabilistic risk horizon. Dax teaches generating a predictive potential event zone; and calculating a risk of specific events associated with the potential event zone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuchs and Zhang with the features of: generating a predictive potential event zone using the first sensor data and the second sensor data; and calculating a risk of specific events associated with the potential event zone, as taught by Dax, to at least achieve the following advantage as suggested by Dax: “Controlling the vehicle based in part on trajectory modifications based on collision zones can reduce processing resources, by allowing the autonomous vehicle to proceed through the environment more efficiently” (¶ 18). 

Claims 6–7, 11, and 16–17 are rejected under 35 U. S.C. § 103 as being unpatentable over Fuchs in view of Zhang and in view of Othmezouri as applied to claim 4, further in view of Tanase et al. (US20170015314A1; from here on referred to as Tanase).

As to claims 6 and 16, Fuchs discloses:
	generating control based on both the probabilistic time-to-event horizon and the probabilistic risk horizon (“Reference trajectories should be free of conflict in principle, but … above a time-to-collision (TTC) threshold, a conflict is possible. If conflicts occur, they are resolved in accordance with the StVO (Road Traffic Regulations).” See at least ¶ 84. “The first vehicle determines … that its reference trajectory … [is] not feasible because they collide with the priority reference trajectory of the second vehicle. Due to the collision of the reference trajectories, the first vehicle recognizes that it is necessary to adjust its reference trajectory.” See at least ¶ 92. Summarizing, when the probabilistic time-to-event horizon, in conjunction with the collision horizon, indicates that collision is probable, the ego vehicle is controlled onto an alternative trajectory as to avoid collision.); and
	controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the generated control (“Reference trajectories should be free of conflict in principle, but … above a time-to-collision (TTC) threshold, a conflict is possible. If conflicts occur, they are resolved in accordance with the StVO (Road Traffic Regulations).” See at least ¶ 84. “The first vehicle determines … that its reference trajectory … [is] not feasible because they collide with the priority reference trajectory of the second vehicle. Due to the collision of the reference trajectories, the first vehicle recognizes that it is necessary to adjust its reference trajectory.” See at least ¶ 92. Summarizing, when the probabilistic time-to-event horizon, in conjunction with the collision horizon, indicates that collision is probable, the ego vehicle is controlled onto an alternative trajectory as to avoid collision.).
	The combination of Fuchs, Zhang, and Othmezouri fails to explicitly disclose:
	generating a category for control  based on both the probabilistic time-to-event horizon and the probabilistic risk horizon; and
	controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the category for control.
	However, Tanase teaches:
	generating a category for control based on a probabilistic time-to-event horizon and a probabilistic risk horizon (“The collision avoidance assist ECU 70 carries out the collision avoidance assist control based on the predicted collision time TTC [i.e., predicted collision time TTC corresponds to a probabilistic time-to-event horizon and a probabilistic risk horizon] …. The control modes [i.e., categories for control] are categorized into an assist unnecessary mode, an alarm mode, a first preparatory braking mode, a second preparatory braking mode, a collision avoidance braking mode, and a braking hold mode, in ascending order of urgency (in descending order according to the length of the predicted collision time TTC).” Emphases added; see at least ¶ 75 and FIG. 2.); and
	controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the category for control (“The collision avoidance assist ECU 70 carries out the collision avoidance assist control based on the predicted collision time TTC [i.e., predicted collision time TTC corresponds to a probabilistic time-to-event horizon and a probabilistic risk horizon] …. The control modes [i.e., categories for control] are categorized into an assist unnecessary mode, an alarm mode, a first preparatory braking mode, a second preparatory braking mode, a collision avoidance braking mode, and a braking hold mode, in ascending order of urgency (in descending order according to the length of the predicted collision time TTC).” Emphases added; see at least ¶ 75 and FIG. 2.).
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; generating control based on both the probabilistic time-to-event horizon and the probabilistic risk horizon; and controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the generated control. Zhang teaches an adaptive prediction horizon model. Othmezouri teaches generating a probabilistic risk horizon for the adaptive prediction horizon; and controlling the host vehicle based on the probabilistic risk horizon. Tanase teaches generating a category for control  based on both the probabilistic time-to-event horizon and the probabilistic risk horizon; and controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the category for control.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuchs, Zhang, and Othmezouri with the features of: generating a category for control  based on both the probabilistic time-to-event horizon and the probabilistic risk horizon; and controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the category for control, as taught by Tanase, because determining and performing a category of control based on urgency is useful for performing the appropriate vehicle control pertaining to the vehicle’s situation and enhancing user comfort. As the incorporation of the features taught by Tanase into the invention of the combination of Fuchs, Zhang, and Othmezouri corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Tanase are obvious. See MPEP 2141(III).

As to claims 7 and 17, the combination of Fuchs, Zhang, and Othmezouri fails to explicitly disclose:
	a first category grouping representing a first level of urgency, and calling for a notification to be provided to a driver or other user of the host vehicle;
	a second category grouping representing a second level of urgency, greater than the first level of urgency, and calling for mission planning control to be provided for the host vehicle in accordance with instructions provided by the processor; and
	a third category grouping representing a third level of urgency, greater than both the first level of urgency and the second level of urgency, and calling for reactive planning control to be provided for the host vehicle in accordance with instructions provided by the processor.
	However, Tanase teaches: 
	a first category grouping representing a first level of urgency, and calling for a notification to be provided to a driver or other user of the host vehicle (“The control modes are categorized into an assist unnecessary mode, an alarm mode, a first preparatory braking mode, a second preparatory braking mode, a collision avoidance braking mode, and a braking hold mode, in ascending order of urgency (in descending order according to the length of the predicted collision time TTC).” That is, an alarm mode is a first category representing a first (i.e., lowest) level of urgency. Emphasis added; see at least ¶ 75 and FIGS. 2 and 3; see also ¶ 77.);
	a second category grouping representing a second level of urgency, greater than the first level of urgency, and calling for mission planning control to be provided for the host vehicle in accordance with instructions provided by the processor (“The control modes are categorized into an assist unnecessary mode, an alarm mode, a first preparatory braking mode, a second preparatory braking mode, a collision avoidance braking mode, and a braking hold mode, in ascending order of urgency (in descending order according to the length of the predicted collision time TTC).” That is, a preparatory braking mode (which can be split into first and second modes as is done in Tanase) is a second category representing mission planning control and corresponding to a second level of urgency. Emphasis added; see at least ¶ 75 and FIGS. 2 and 3; see also ¶¶ 78–79.); and
	a third category grouping representing a third level of urgency, greater than both the first level of urgency and the second level of urgency, and calling for reactive planning control to be provided for the host vehicle in accordance with instructions provided by the processor (“The control modes are categorized into an assist unnecessary mode, an alarm mode, a first preparatory braking mode, a second preparatory braking mode, a collision avoidance braking mode, and a braking hold mode, in ascending order of urgency (in descending order according to the length of the predicted collision time TTC).” That is, a collision avoidance braking mode is a third category representing reactive planning control and corresponding to a third (i.e., highest) level of urgency. Emphasis added; see at least ¶ 75 and FIGS. 2 and 3; see also ¶ 80.).
Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; generating control based on both the probabilistic time-to-event horizon and the probabilistic risk horizon; and controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the generated control. Zhang teaches an adaptive prediction horizon model. Othmezouri teaches generating a probabilistic risk horizon for the adaptive prediction horizon; and controlling the host vehicle based on the probabilistic risk horizon. Tanase teaches performing a first category of control of performing a notification, a second category of control of performing mission planning control, and a third category of control of performing reactive planning control; in which each category of control is relative to a level of urgency.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuchs, Zhang, and Othmezouri with the features of: a first category grouping representing a first level of urgency, and calling for a notification to be provided to a driver or other user of the host vehicle; a second category grouping representing a second level of urgency, greater than the first level of urgency, and calling for mission planning control to be provided for the host vehicle in accordance with instructions provided by the processor; and a third category grouping representing a third level of urgency, greater than both the first level of urgency and the second level of urgency, and calling for reactive planning control to be provided for the host vehicle in accordance with instructions provided by the processor, as taught by Tanase, because determining and performing a category of control based on urgency is useful for performing the appropriate vehicle control pertaining to the vehicle’s situation and enhancing user comfort. As the incorporation of the features taught by Tanase into the invention of the combination of Fuchs, Zhang, and Othmezouri corresponds to applying a known technique to improve a similar device in the same way, the features taught by Tanase are obvious. See MPEP 2141(III).

As to claim 11, the combination of Fuchs, Zhang, and Othmezouri fails to explicitly disclose wherein the step of controlling the host vehicle comprises providing a notification to a user of the host vehicle, in accordance with instructions provided by the processor, based on the probabilistic time-to-event horizon.
	However, Tanase teaches wherein the step of controlling the host vehicle comprises providing a notification to a user of the host vehicle, in accordance with instructions provided by the processor, based on the probabilistic time-to-event horizon (“The control modes are categorized into an assist unnecessary mode, an alarm mode, a first preparatory braking mode, a second preparatory braking mode, a collision avoidance braking mode, and a braking hold mode, in ascending order of urgency (in descending order according to the length of the predicted collision time TTC [i.e., a probabilistic time-to-event horizon]).” That is, an alarm (i.e., a notification) is provided based on a probabilistic time-to-event horizon. Emphases added; see at least ¶ 75 and FIGS. 2 and 3; see also ¶ 77.). 
	Fuchs discloses creating a prediction horizon that includes a probabilistic time-to-event horizon; controlling the host vehicle based on the probabilistic time-to-event horizon; generating control based on both the probabilistic time-to-event horizon and the probabilistic risk horizon; and controlling the host vehicle based on both the probabilistic time-to-event horizon and the probabilistic risk horizon, based on the generated control. Zhang teaches an adaptive prediction horizon model. Othmezouri teaches generating a probabilistic risk horizon for the adaptive prediction horizon; and controlling the host vehicle based on the probabilistic risk horizon. Tanase teaches wherein the step of controlling the host vehicle comprises providing a notification to a user of the host vehicle, in accordance with instructions provided by the processor, based on the probabilistic time-to-event horizon.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuchs, Zhang, and Othmezouri with the feature of: wherein the step of controlling the host vehicle comprises providing a notification to a user of the host vehicle, in accordance with instructions provided by the processor, based on the probabilistic time-to-event horizon, as taught by Tanase, because providing a notification to a user to, for example, perform evasive action is a useful feature for improving safety and ensuring driver comfort (as opposed to unnecessarily performing, say, emergency braking). As the incorporation of the feature taught by Tanase into the invention of the combination of Fuchs, Zhang, and Othmezouri                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Tanase is obvious. See MPEP 2141(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 DOI URL: https://doi.org/10.1177/0954407018821527; see PTO-892 for further details.